Filed 2/23/99 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







1999 ND 20







State of North Dakota, 		Plaintiff and Appellee



v.



Robert A. Richards II,

 a/k/a Bobby Richards, 		Defendant and Appellant







No. 980223







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Frank L. Racek, Judge.



AFFIRMED.



Per Curiam.



Mark R. Boening, Assistant State’s Attorney, Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for plaintiff and appellee.  Submitted on brief.  



Steven D. Mottinger, 921 Second Avenue South, Fargo, ND 58103, for defendant and appellant.  Submitted on brief.

State v. Richards

No. 980223



Per Curiam.

[¶1]	Robert A. Richards II appealed a jury conviction for aggravated assault claiming the evidence presented at trial was insufficient to sustain a guilty verdict.  We summarily affirm the Criminal Judgment under Rule 35.1(a)(3), N.D.R.App.P.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner